Exhibit SEPARATION AGREEMENT AND RELEASE This Separation Agreement and Release (“Agreement”) is made by and between Jim Mayer (“Employee”) and M-Wave, Inc. (the “Company”) (collectively referred to as the “Parties” or individually referred to as a “Party”). RECITALS WHEREAS, Employee was employed by the Company; WHEREAS, Employee signed an Employee Confidentiality and Property Agreementwith the Company (the “Confidentiality Agreement”); WHEREAS, the Company and Employee have entered into Nonqualified Stock Option Agreements, dated September 1, 2003; August 19, 2005; and February 3, 2006, granting Employee the option to purchase shares of the Company’s common stock subject to the terms and conditions of the Company’s 2003 Stock Option Plan and the Stock Option Agreement (collectively the “Stock Agreements”); WHEREAS, the Company terminated Employee’s employment with the Company effective April 14, 2008(the “Termination Date”); and WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints, grievances, charges, actions, petitions, and demands that the Employee may have against the Company and any of the Releasees as defined below, including, but not limited to, any and all claims arising out of or in any way related to Employee’s employment with or separation from the Company; NOW, THEREFORE, in consideration of the mutual promises made herein, the Company and Employee hereby agree as follows: COVENANTS 1.Consideration.In consideration of Employee’s execution of this Agreement and Employee’s fulfillment of all of its terms and conditions, and provided that Employee does not revoke the Agreement under paragraph 6 below, the Company agrees as follows: a.Consulting Agreement.The Company agrees to enter into the Consulting Agreement with Employee as set forth under paragraph 16 below. b.Separation Payment.The Company further agrees to pay Employee a total lump sum of One Thousand Dollars and No/Cents ($1,000), less applicable withholding.This payment will be made to Employee within ten (10) business days after the Effective Date of this Agreement. c.General.Employee acknowledges that without this Agreement, he is otherwise not entitled to the consideration listed in this paragraph 1. CONFIDENTIAL Page 1 of
